

114 S36 IS: Protecting Our Youth from Dangerous Synthetic Drugs Act of 2015
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 36IN THE SENATE OF THE UNITED STATESJanuary 6, 2015Mrs. Feinstein (for herself, Mrs. Shaheen, Ms. Ayotte, Mr. Schumer, Mr. Blumenthal, Ms. Klobuchar, Mrs. Boxer, Mr. Portman, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo address the continued threat posed by dangerous synthetic drugs by amending the Controlled
			 Substances Act relating to controlled substance analogues.1.Short
			 titleThis Act may be cited as
			 the Protecting Our Youth from Dangerous Synthetic Drugs Act of 2015.2.Enforcement(a)In
			 generalThe Controlled
			 Substances Act (21 U.S.C. 801 et seq.) is amended—(1)in section
			 102(32), by striking subparagraph (A) and inserting the following:(A)Except as provided in subparagraph
				(C), the term controlled substance analogue means—(i)a substance whose chemical
				structure is substantially similar to the chemical structure of a
			 controlled
				substance in schedule I or II—(I)which has a stimulant, depressant, or
				hallucinogenic effect on the central nervous system that is
			 substantially
				similar to or greater than the stimulant, depressant, or
			 hallucinogenic effect
				on the central nervous system of a controlled substance in schedule
			 I or II;
				or(II)with respect to a particular person,
				which such person represents or intends to have a stimulant,
			 depressant, or
				hallucinogenic effect on the central nervous system that is
			 substantially
				similar to or greater than the stimulant, depressant, or
			 hallucinogenic effect
				on the central nervous system of a controlled substance in schedule
			 I or II;
				or(ii)a substance designated as a
				controlled substance analogue by the Controlled Substance Analogue
			 Committee in
				accordance with section 201(i).;
				and(2)in section 201,
			 by adding at the end the following:(i)(1)The Attorney General,
				in consultation with the Secretary of Health and Human Services,
			 shall
				establish an interagency committee, to be known as the Controlled
			 Substance
				Analogue Committee (referred to in this subsection as the
				Committee).(2)The Committee shall be—(A)headed by the Administrator of the
				Drug Enforcement Administration; and(B)comprised of scientific experts in the
				fields of chemistry and pharmacology from—(i)the Drug Enforcement
				Administration;(ii)the National Institute on Drug
				Abuse;(iii)the Centers for Disease Control
				and Prevention; and(iv)any other Federal agency
				determined by the Attorney General, in consultation with the
			 Secretary of
				Health and Human Services, to be appropriate.(3)(A)The Committee shall
				convene, on an as needed basis, to establish and maintain a list of
			 controlled
				substance analogues.(B)A substance may be designated as a
				controlled substance analogue by the Committee under this
			 subsection if the
				substance is determined by the Committee to be similar to a
			 schedule I or II
				controlled substance in either its chemical structure or its
			 predictive effect
				on the body, in such a manner as to make it likely that the
			 substance will, or
				can be reasonably expected to have a potential for abuse.(C)Evidence of human consumption by an
				individual or the public at large is not necessary before a
			 substance may be
				designated as a controlled substance analogue under this
			 subsection.(D)The Attorney General shall, through
				rulemaking, establish procedures of operation for the Committee.(4)(A)Not later than 30 days
				before each meeting of the Committee, the Attorney General shall
			 submit to the
				Secretary of Health and Human Services a notice of the meeting of
			 the
				Committee, which shall include—(i)a list of the substances to be
				considered by the Committee during the meeting for designation as a
			 controlled
				substance analogue; and(ii)a request for the Secretary of Health
				and Human Services to make a determination of whether an exemption
			 or approval
				for each substance listed under clause (i) is in effect under
			 section 505 of
				the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355).(B)Not later than 30 days after the date
				on which the Secretary of Health and Human Services receives notice
			 under
				subparagraph (A), the Secretary shall submit to the Attorney
			 General a written
				response to the request described under subparagraph (A)(ii). The
			 Committee
				shall consider the response submitted by the Secretary of Health
			 and Human
				Services in determining whether to designate a substance considered
			 by the
				Committee at the meeting as a controlled substance analogue.(5)(A)The Attorney General
				shall publish in the Federal Register any designation made by the
			 Committee
				under this subsection.(B)The Administrator of the Drug
				Enforcement Administration shall publish, on the website of the
			 Drug
				Enforcement Administration, a description of each designation made
			 by the
				Committee under this subsection, which shall include—(i)the chemical and common name of the
				controlled substance analogue;(ii)the effective date of the
				determination, as described in paragraph (6)(A); and(iii)any schedule I or II controlled
				substance that the Committee has determined a substance is an
			 analogue
				of.(6)A designation made by the Committee
				under this subsection shall take effect on the date that is 30 days
			 after the
				date on which the designation is published in the Federal Register
			 under
				paragraph (5)(A).(7)If a substance designated as a
				controlled substance analogue by the Committee under this section
			 is
				subsequently scheduled through a rulemaking proceeding under
			 subsection (a),
				(d), or (h), the substance shall be automatically removed from the
			 controlled
				substance analogue list.(8)If a defendant challenges the
				designation of a controlled substance analogue made by the
			 Committee under this
				subsection the issue shall be considered a question of
				law..(b)FundingSection
			 111(b)(2)(B) of Public Law 102–395 (21 U.S.C. 886a(2)(B)) is amended by
			 inserting controlled substance analogues, after
			 substances,.3.Importation of
			 controlled substance analoguesSection 1002 of the Controlled Substances
			 Import and Export Act (21 U.S.C. 952) is amended—(1)by redesignating
			 subsections (c) through (e) as subsections (d) through (f), respectively;
			 and(2)by inserting
			 after subsection (b) the following:(c)It shall be
				unlawful to import into the customs territory of the United States
			 from any
				place outside thereof (but within the United States), or to import
			 into the
				United States from any place outside thereof, any controlled
			 substance analogue
				designated pursuant to section 201(i) of the Controlled Substances
			 Act (21
				U.S.C. 811(i)) unless the controlled substance analogue is imported
			 pursuant to
				such notification or declaration as the Attorney General may by
			 regulation
				prescribe..4.Directive to
			 Sentencing Commission(a)In
			 generalPursuant to its authority under section 994 of title 28,
			 United States Code, the United States Sentencing Commission shall review
			 and,
			 if appropriate, amend the Federal sentencing guidelines and policy
			 statements
			 to ensure the guidelines and policy statements provide adequate penalties
			 for
			 any offense involving the unlawful manufacturing, importing, exporting, or
			 trafficking of controlled substance analogues under part D of the
			 Controlled
			 Substances Act (21 U.S.C. 841 et seq.) or part A of the Controlled
			 Substances
			 Import and Export Act (21 U.S.C. 951 et seq.) and similar offenses,
			 including
			 unlawful possession, possession with intent to commit any of the foregoing
			 offenses, and attempt and conspiracy to commit any of the foregoing
			 offenses.(b)Commission
			 dutiesIn carrying out this section, the Sentencing Commission
			 shall—(1)ensure that the
			 sentences, guidelines, and policy statements relating to offenders
			 convicted of
			 these offenses are appropriately severe and reasonably consistent with
			 other
			 relevant directives and other Federal sentencing guidelines and policy
			 statements;(2)make any
			 necessary conforming changes to the Federal sentencing guidelines; and(3)assure that the
			 guidelines adequately meet the purposes of sentencing as set forth in
			 section
			 3553(a)(2) of title 18, United States Code.